DETAILED ACTION
This office action is responsive to communications filed on October 9, 2020.  Claims 29-32 have been amended.  Claims 29-32 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 12/9/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2015/0263796) in view of Baligh et al. (US 2017/0331645).

Regarding Claim 29, Nam teaches a terminal device comprising a processor (“The method also involves employing a controller within the user equipment to demodulate the PDSCH, to estimate a signal part of channel quality information (CQI) from a PRB in the set of PRBs received via the first set of DMRS ports” – See [0008]) configured to process to:
receive, from a network device, information on one or more first Demodulation Reference Signal (DMRS) ports (“DMRS is sometimes called UE-specific reference signals (UE-RS)” – See [0065]; “A DM-IMR comprises a set of DMRS REs on a set of PRBs in a set of subframes, where the UE utilizes UE-RS sequence(s) to estimate interfering channels on the DM-IMR” – See [0069]; “A UE is configured with DM-IMR to measure interference for CQI computation using one of the various methods explained in this disclosure (step 501). Upon receiving the configuration, the UE measures the interference using the configured DM-IMR” – See [0139]; “FIG. 12 illustrates a PRB used for estimating signal and interference parts of the CQI when the UE has received PDCCH whose codepoints indicate to use DMRS port 7 as demodulation reference. Then the UE utilizes DMRS port 7 to estimate the signal part and DMRS ports 8, 9, and 10 as DM-IMR to estimate the interference part of the CQI” – See [0187]; See also Fig. 12; The UE receives information on first DMRS ports used for performing interference measurement (DM-IMR).  In the example of Fig. 12, ports 9, 8 and 10 are first DMRS ports used for DM-IMR); and
perform downlink DMRS transmission between the terminal and the network device using one or more second DMRS ports different from the one or more first DMRS ports (“FIG. 12 illustrates a PRB used for estimating signal and interference parts of the CQI when the UE has received PDCCH whose codepoints indicate to use DMRS port 7 as demodulation reference. Then the UE utilizes DMRS port 7 to estimate the signal part and DMRS ports 8, 9, and 10 as DM-IMR to estimate the interference part of the CQI” – See [0187]; See also Fig. 12; The downlink DMRS is transmitted to the UE using DMRS port 7 (one or more second ports), which is a port different from ports 8, 9 and 10 (one or more first DMRS ports) which are used for IMR).
Nam does not explicitly teach that the one or more first DMRS ports are allocated for a co-scheduled terminal device.
“A co-paired UE is a UE that is scheduled in the same hypercell in the same time-frequency resources as the considered UE. The DMRS/data of a co-paired UE can cause significant interference for the considered UE. This interference may if occur the serving VTRP of the co-paired UE is close by, overlapping or the same as the VTRP serving the considered UE” – See [0174]; “With the UE based approach, each UE knows its DMRS ports using its own UE ID. The network can let the UE know about the DMRS of the co-paired UE for interference cancellation purposes” – See [0179]; “The network notifies each UE in the group about the specific DMRS port that it is assigned to. For interference cancellation purposes, the network may notify each UE about the port(s) that its neighboring scheduled UEs are assigned to” – See [0180]; The first one or more DMRS ports used for measuring interference at a UE/terminal are allocated to another co-paired (co-scheduled) terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam such that the one or more first DMRS ports are allocated for a co-scheduled terminal device.  Motivation for doing so would be to provide a DMRS design that takes into account co-paired UEs to improve detection performance (See Baligh, [0175]).

Claims 30-32 are rejected based on reasoning similar to Claim 29.

Response to Arguments
On pages 5-6 of the remarks, Applicant argues in substance that Kim does not teach “receive, from a network device, information on one or more first Demodulation Reference Signal (DMRS) ports allocated for a co-scheduled terminal device; and perform downlink DMRS transmission between the terminal and the network device using one or more second DMRS ports different from the one or more first DMRS ports allocated for the co-scheduled terminal device.”  Applicant’s arguments have been 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478